Citation Nr: 0909777	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied service connection for diabetes 
mellitus type II with neuropathy associated with herbicide 
exposure.  

Claims for presumptive service connection based on exposure 
to Agent Orange, in which the only evidence of such exposure 
is the receipt of the Vietnam Service Medal or service on a 
vessel in the waters off the shore of Vietnam, were delayed 
pending final determination of appellate actions in the case 
of Haas v. Peake.  In a May 2008 decision, the United States 
Court of Appeals for the Federal Circuit found that VA 
reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 
C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence 
of a Veteran within the land borders of Vietnam (including 
inland waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case.  Haas v. Peake, 129 S.Ct. 1002 (2009).  Therefore, 
the decision of the Federal Circuit is final.  This decision 
complies with the Federal Circuit's decision in Haas v. 
Peake, 525 F.3d 1168 (Fed.Cir. 2008) 


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders or the 
inland waterways of Vietnam, and has not otherwise been shown 
to have been exposed to Agent Orange.

2.  The Veteran's diabetes first manifested many years after 
service and is not related to his service or any aspect 
thereof, including exposure to herbicide agents.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in November 2002 and a 
rating decision in December 2002.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2005 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The Veteran asserts that he is entitled to presumptive 
service connection because he serviced on a navy vessel in 
the Tonkin Gulf in Vietnam during the Vietnam era and later 
developed type II diabetes mellitus.   

Under applicable law, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Previously, "Service in the Republic of 
Vietnam" was interpreted in some VA manuals to include 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam, while the regulation interpreted it 
to mean service on land or in the inland waters of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  However, in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 
(2009), the Court held that Vietnam Veterans who served in 
the waters off Vietnam and did not set foot in Vietnam were 
not entitled to a presumption of exposure to herbicide 
agents, to include Agent Orange. 

Here, the evidence indicates that the Veteran was not exposed 
to any herbicide agent during his period of active duty.  
Naval personnel records establish that he served aboard the 
U.S.S. Forrestal (CVA-59) during the Vietnam era and was 
awarded the Vietnam Service Medal for service aboard that 
ship.  Yet, during a telephone conversation in November 2002, 
the Veteran admitted that he never set foot in Vietnam.  
Further, a November 2002 search by the National Personnel 
Records Center showed no evidence that he was exposed to 
herbicides.  Accordingly, the Board finds that the Veteran is 
not presumed to have been exposed to an herbicide agent 
during service and is not entitled to presumptive service 
connection for disease associated with exposure certain 
herbicide agents under 38 C.F.R. § 3.309(e).

Having determined that the veteran is not entitled to 
presumptive service connection for disease associated with 
exposure to certain herbicide agents, the Board must evaluate 
whether he is entitled to service connection on a direct 
basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Service connection for certain chronic diseases, such 
as diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

The Veteran's service medical records are negative for any 
complaints or treatment relating to diabetes.  At his 
September 1969 separation examination, his urinalysis was 
negative for sugar and albumin.  The first post-service 
evidence of diabetes mellitus is a July 1997 private medical 
report.  The Veteran's was diagnosed with Type II diabetes 
mellitus in March 1998.   

In a letter dated November 2003, a VA physician's assistant 
stated that the Veteran had been exposed to Agent Orange in 
Vietnam and subsequently developed type II diabetes mellitus.  
The clinician opined that was "indeed possible" that the 
Veteran's condition was related to herbicide exposure since 
"[s]tudies have indicated a connection between exposure and 
the later development of diabetes mellitus."  

After a thorough review of the evidence, the Board finds that 
direct service connection for diabetes is not warranted.  
There is no evidence that the Veteran was exposed to Agent 
Orange during service or developed diabetes during his period 
of active duty.  Hence, chronicity in service is not 
established.  38 C.F.R. § 3.303(b).  His diabetes did not 
manifest to a compensable degree within one year following 
his separation from service.  Thus, presumptive service 
connection for a chronic disease is not warranted.  38 C.F.R. 
§ 3.309(a).  Further, the first evidence of the Veteran's 
diabetes does not occur until approximately 29 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although a VA physician's assistant concluded that the 
Veteran's diabetes was possibly caused by Agent Orange 
exposure, the Board places minimal probative value on that 
opinion.  The evidence indicates that the Veteran was not 
exposed to any herbicide agents during his period of active 
duty.  The Board is not bound to accept medical opinions that 
are based on history supplied by the Veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  The filtering of 
the Veteran's account of his military service through his 
physician does not transform the account into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Furthermore, the Board finds that the language of the 
physician's assistant's opinion is highly speculative and 
thus does not serve to establish that it is as likely as not 
that the veteran's diabetes is related to his service.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or an such relationship).

The Board acknowledges the Veteran's assertions regarding the 
cause of his diabetes.  However, as a layperson without the 
appropriate medical training and expertise, he is simply not 
competent to render a probative opinion on a medical matter.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the proper diagnosis of diabetes and 
providing a relationship to service, herbicide exposure, or 
any disease or injury incurred in or aggravated by service, 
are medical issues beyond the expertise of a layperson.  
Thus, the Board finds that the Veteran's lay assertions 
relating his diabetes to service are not competent or 
sufficient to support the claim for service connection.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the evidence establishes that the 
Veteran was not exposed to herbicide agents during his period 
of active duty and his diabetes began many years after 
service and was not caused by any incident of service.  
Accordingly, the Board concludes that diabetes was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for type II diabetes mellitus, to include 
as secondary to Agent Orange exposure, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


